Citation Nr: 9935332	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  96-49 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include the issue of whether a timely 
substantive appeal was filed to the Statement of the Case 
dated August 22, 1996.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from June 1954 to October 
1984.  The appellant is the veteran's widow.  This appeal 
arises from a May 1994 rating decision from the Buffalo, New 
York Regional Office (RO) that denied the appellant's claim 
for service connection for the cause of the veteran's death. 

This case was remanded in August 1997 for further 
development.  The case was thereafter returned to the Board.

The issue of whether new and material evidence has been 
submitted to reopen the claim of service connection for the 
cause of the veteran's death will be the subject of the 
REMAND decision below.


FINDINGS OF FACT

1.  By a rating action dated in May 1994, the RO denied 
service connection for the cause of the veteran's death; the 
RO notified the appellant by letter dated June 10, 1994.

2.  The appellant filed a notice of disagreement with respect 
to the May 1994 decision on May 15, 1995.

3.  A statement of the case which included a recitation of 
the appellant's procedural rights was prepared and sent to 
the appellant regarding the issue of entitlement to service 
connection for the cause of the veteran's death on August 22, 
1996.

4.  The appellant did not file a timely substantive appeal or 
request for an extension of the time for filing a substantive 
appeal.


CONCLUSION OF LAW

The appellant did not timely perfect an appeal regarding the 
issue of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the pertinent statutes and regulations, "[a]ppellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished as prescribed in this section."  38 
U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999).  
Ordinarily, the notice of disagreement must be filed within 
one year from the date of mailing of the notice of the result 
of the initial review or determination.  38 U.S.C.A. § 
7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) (1999).

Thereafter, a statement of the case is to be prepared unless 
the benefit being sought is granted in full.  38 U.S.C.A. § 
7105(d)(1) (West 1991).  A claimant must file the substantive 
appeal within 60 days from the date the statement of the case 
is mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1999).  

An extension of the 60 day-period for 
filing a Substantive Appeal, or the 60-
day period for responding to a 
Supplemental Statement of the Case when 
such a response is required, may be 
granted for good cause.  A request for 
such an extension must be in writing and 
must be made prior to expiration of the 
time limit for filing the Substantive 
Appeal or the response to the 
Supplemental Statement of the Case.  The 
request for extension must be filed with 
the Department of Veterans Affairs office 
from which the claimant received notice 
of the determination being appealed, 
unless notice has been received that the 
applicable records have been transferred 
to another Department of Veteran's 
Affairs office.  A denial of a request 
for extension may be appealed to the 
Board.

38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.303 
(1999).  

In determining the computation of the time limit for filing a 
substantive appeal, the following regulation applies:

20.305 Rule 305. Computation of time 
limit for filing.

(a) Acceptance of postmark date. When 
these Rules require that any written 
document be filed within a specified 
period of time, a response postmarked 
prior to expiration of the applicable 
time limit will be accepted as having 
been timely filed. In the event that the 
postmark is not of record, the postmark 
date will be presumed to be five days 
prior to the date of receipt of the 
document by the Department of Veterans 
Affairs. In calculating this 5-day 
period, Saturdays, Sundays and legal 
holidays will be excluded.
(b) Computation of time limit. In 
computing the time limit for filing a 
written document, the first day of the 
specified period will be excluded and the 
last day included. Where the time limit 
would expire on a Saturday, Sunday, or 
legal holiday, the next succeeding 
workday will be included in the 
computation.

(Authority: 38 U.S.C. 7105)

38 C.F.R. § 20.305 (1999)

VA regulations require that this substantive appeal consist 
of either a VA Form 1-9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202 (1998).  If the 
claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, the 
claimant is statutorily barred from appealing the RO 
decision.  Roy v. Brown, 5 Vet. App. 554 (1993).  See also YT 
v. Brown, 9 Vet. App. 195 (1996).

In this case, the RO notified the appellant of the May 1994 
rating decision by means of a letter dated on June 10, 1994.  
In May 1995, a timely notice of disagreement was filed.  
Therein, the appellant wrote, in pertinent part, as follows:  
"I wish to request reconsideration of your decision of 
5/18/94."  The Board considers this to be a notice of 
disagreement to the May 1994 rating action.  In this regard, 
a notice of disagreement is defined, in pertinent part, by 
regulation in 38 C.F.R. § 20.201 as follows:  "A written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result...."  The 
undersigned interprets this statement as a desire to contest 
the result of the May 1994 rating action.  

It should be noted that the RO considered the May 1995 notice 
of disagreement to be a new claim and readjudicated the 
appellant's claim for service connection for the cause of the 
veteran's death by rating decision in September 1995.  Notice 
was sent to the appellant in September 1995.  The appellant 
additionally appealed this decision and a notice of 
disagreement was filed in June 1996.  A statement of the case 
was issued on August 22, 1996.  Irrespective of whether the 
rating action appealed was May 1994 or September 1995, the 
veteran was required to file a timely substantive appeal with 
60 days from the issuance of the Statement of the Case.  

The substantive appeal was received on October 31, 1996.  In 
computing the time limit for filing a written document, the 
first day of the specified period will be excluded and the 
last day included.  Thus, 60 days from August 22, 1996 would 
be October 21, 1996; that is, 9 countable days in August, 30 
days in September and 21 days in October.  Even considering 
the permissible five day period prior to the date of receipt 
of the substantive appeal, it is thus clear that a timely 
substantive appeal was not filed.  It is also noted that the 
August 22, 1996 statement of the case addressed the 
appellant's claim on the merits; therefore, no prejudice 
would have inured to the appellant even though there had not 
been a statement of the case issued pursuant to the May 1995 
notice of disagreement.  Additionally, the appellant was 
notified and provided the opportunity to present argument as 
to the issue of whether a timely substantive appeal had been 
filed.  

In addition, the record does not reflect the submission of a 
timely request from the appellant for an extension of time, 
in accordance with 38 C.F.R. § 20.303, within which to submit 
a substantive appeal.  In the absence of receipt of a timely 
substantive appeal pertaining to the RO's May 1994 denial of 
service connection for the cause of the veteran's death, the 
Board is without jurisdiction to entertain an appeal of said 
decision.  See Roy v. Brown.  Accordingly, the claim 
concerning entitlement to service connection for the cause of 
the veteran's death based on the rating action of May 1994 is 
dismissed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.


ORDER

The appellant having failed to perfect an appeal to the 
rating action of May 1994, the claim for entitlement to a 
service connection for the cause of the veteran's death is 
dismissed.


REMAND

Pursuant to the Board's decision in this case, the May 1994 
and September 1995 RO decisions in this case are final as to 
the issue of service connection for the cause of the 
veteran's death.  However, it appears that subsequent to the 
September 1995 RO decision, the appellant submitted new 
evidence in the form of records from Griffiss Air Force Base 
and the RO adjudicated the appellant's claim for service 
connection for the cause of the veteran's death pursuant to 
this new evidence.  Therefore, the submission of the new 
evidence is considered to be a request to reopen the claim 
for service connection for the cause of the veteran's death.  
A Supplemental Statement of the Case (SSOC) regarding the new 
evidence was issued in August 1999, to which a substantive 
appeal was timely filed in September 1999.  Therefore, this 
issue is currently before the Board.

Initially, the RO has not considered the issue to be whether 
new and material evidence has been submitted to reopen the 
claim for service connection for the cause of the veteran's 
death.  Therefore, this case is remanded for such 
consideration.

Additionally, in the August 1999 SSOC, it was noted that 
copies of treatment reports from Griffiss Air Force Base had 
been received from the claimant through her congressman and a 
recitation of this evidence was given.  Upon a review of the 
record, it appears that these treatment reports are not part 
of the file.  Further, there is a notation from July 1998 
that indicates that reports attached reference a person other 
than the veteran in the current appeal.  It is unclear what 
reports are being discussed.  As the military treatment 
records are in the control of the Government, the treatment 
records from Griffiss Air Force Base should be associated 
with the file.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should associate the records 
from Griffiss Air Force Base described in 
the August 1999 SSOC.  It should be 
confirmed that the records described in 
the SSOC relate to the veteran who is the 
subject of the current appeal rather than 
another person.  If the records are 
unable to be located or if they were not 
the veteran's treatment records, another 
request for treatment records generated 
at Griffiss Air Force Base should be 
requested.  In addition, inquiry should 
be made of the appellant as to whether 
she has these records. 

2.  Thereafter, the RO should issue a 
Supplemental Statement of the Case (SSOC) 
regarding the issue of whether new and 
material evidence has been submitted to 
reopen a claim for service connection for 
the cause of the veteran's death.  The 
veteran and her representative should be 
furnished with a copy of the Supplemental 
Statement of the Case, and they should be 
afforded a reasonable opportunity to 
respond.  

The case should then be returned to the Board, if in order.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

